--------------------------------------------------------------------------------

I N D E X

    Page PART 1 INTERPRETATION 1 PART 2 REPRESENTATIONS AND WARRANTIES 7 PART 3
SALE OF 35% INTEREST 9 PART 4 FORMATION OF THE JOINT VENTURE 10 PART 5 INTERESTS
10 PART 6 MANAGEMENT COMMITTEE 10 PART 7 OPERATOR 12 PART 8 RIGHTS, DUTIES AND
STATUS OF OPERATOR 13 PART 9 EXPLORATION PROGRAMS 14 PART 10 FEASIBILITY REPORT
18 PART 11 PRODUCTION NOTICE 18 PART 12 ELECTION TO CONTRIBUTE 19 PART 13
OPERATOR’S FEE 20 PART 14 MINE FINANCING 20 PART 15 CONSTRUCTION 21 PART 16
OPERATION OF THE MINE 21 PART 17 PAYMENT OF MINE COSTS 22 PART 18 DISTRIBUTION
IN KIND 23 PART 19 SURRENDER OF INTEREST 24 PART 20 TERMINATION OF MINING
OPERATIONS 24 PART 21 THE PROPERTY 25 PART 22 INFORMATION AND DATA 26 PART 23
LIABILITY OF THE OPERATOR 26 PART 24 INSURANCE 27 PART 25 RELATIONSHIP OF
PARTIES 27 PART 26 PARTITION 28 PART 27 TAXATION 28 PART 28 FORCE MAJEURE 28
PART 29 NOTICE 28 PART 30 WAIVER 29 PART 31 AMENDMENTS 29 PART 32 TERM 29 PART
33 TIME OF ESSENCE 29 PART 34 ASSIGNMENT RIGHT OF FIRST REFUSAL 29 PART 35
SUCCESSORS AND ASSIGNS 30 PART 36 GOVERNING LAW 31


Appendix I The Property Appendix II Accounting Procedure Appendix III Net
Proceeds of Production Appendix IV Mineral Property Option Agreement between TAC
Gold Corporation and Minquest Inc. dated January 20, 2010


--------------------------------------------------------------------------------

THIS AGREEMENT made the _____ day of August, 2010.

BETWEEN:

TAC GOLD CORPORATION., suite 203-2780 Granville Street,
Vancouver, British Columbia, V6H 3J3

(hereinafter referred to as “TAC’)

OF THE FIRST PART

AND:

OSPREY VENTURES, INC., suite 8 Hart Avenue, 15 Floor, Flat
D, Tsim Sha Tsui, Kowloon, K3 V7Y2V1

(hereinafter referred to as “Osprey”)

OF THE SECOND PART

WHEREAS:

(A)           Pursuant to a mineral property option agreement between TAC and
Minquest Inc. (“Minquest”) dated January 20, 2010 (the “Option Agreement”), a
copy of which is attached hereto as Appendix IV, TAC was granted the right to
acquire all of Minquest’s 100% interest in the Property (as hereinafter defined)
subject only to the Royalty (as hereinafter defined);

(B)           TAC has agreed to sell, assign and transfer to Osprey the right to
acquire a 35% interest in the Property, subject to the Royalty, on the terms and
conditions set forth herein;

(C)           In connection with the acquisition by Osprey of the right to
acquire a 35% interest in the Property, TAC and Osprey have agreed to enter into
this joint venture agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises,
and the mutual covenants herein set forth, the Parties hereto do hereby mutually
covenant and agree as follows:

PART 1
INTERPRETATION

1.1           In this Agreement the following words, phrases and expressions
shall have the following meanings:

--------------------------------------------------------------------------------

- 2 -

(a)           “Accounting Procedure” means the procedure attached to this
Agreement as Appendix II.

(b)           “Affiliate” shall have the meaning attributed to it in the
Business Corporations Act (British Columbia), as amended.

(c)           “Assets” means all tangible and intangible goods, chattels,
improvements or other items including, without limiting generality, land,
buildings, and equipment but excluding the Property, acquired for or made to the
Property under this Agreement in connection with the Mining Operations.

(d)           “Commercial Production” means the milling and sale of ores,
concentrates, metals or other mineral products, which result form ore extracted
from the Property, or any portion thereof, but shall not include the milling
from the purpose of testing or milling by a pilot plant, or milling during an
initial tune-up period of a plant. The Property, or any portion thereof, shall
be deemed, for all purposes of the Agreement to have been placed in Commercial
Production when the production of ores, concentrates, metals or other mineral
products therefrom for sale on a commercial basis has begun and the precise date
shall be fixed as the first date of the month immediately following the
beginning of such production.

(e)           “Completion Date” means the date determined by the Management
Committee on which it is demonstrated to the satisfaction of the Management
Committee that the preparing and equipping of the Mine is complete and is the
date on which commercial production commences.

(f)           “Construction” means every kind of work carried out during the
Construction Period by the Operator in accordance with the Feasibility Report
and Production Notice related thereto, as approved by the Management Committee.

(i)           “Construction Costs” means those Costs recorded by the Operator
during the Construction Period, including, without limiting generality, the
Operator’s fee contemplated in Part 13;

(g)           “Construction Period” means, unless the Production Notice is
subsequently withdrawn, the period beginning on the date a Production Notice is
given and ending on the Completion Date.

(h)           “Costs” means, except as to Prior Exploration Costs, all items of
outlay and expense whatsoever, direct or indirect, with respect to Mining
Operations, recorded by the Operator in accordance with this Agreement and shall
include all obligations and liabilities incurred or to be incurred with respect
to the protection of the environment such as future decommissioning, reclamation
and long-term care and monitoring, even if not then due and payable so long as
the amounts can be estimated with reasonable accuracy, and whether or not a mine
reclamation trust fund has been established. Without limiting generality, the
following categories of Costs shall have the following meanings:

--------------------------------------------------------------------------------

- 3 -

(i)            “Exploration Costs” means those Costs recorded by the Operator
during the Exploration Period, including, without limiting the generality of the
foregoing, the monies payable to Minquest under the Option Agreement and the
Operator’s fee contemplated in Part 13;

(ii)            “Mine Costs” means Construction Costs and Operating Costs;

(iii)            “Operating Costs” means those Costs recorded by the Operator
subsequent to the Completion Date, including, without limiting generality, the
Operator’s fee contemplated in Part 13; and

(iv)            “Prior Exploration Costs” means the deemed Expenditures of the
parties under §9.9.

(i)            “Environmental Claims” means any and all administrative,
regulatory, or judicial actions, suits, demands, claims, liens, notices of
non-compliance or violation, investigations, or proceedings relating in any way
to any Environmental Law or any permit issued under any Environmental Law,
including, without limitation:

(i)            any and all claims by government or regulatory authorities for
enforcement, clean-up, removal, response, remedial, or other actions or damages
under any applicable Environmental Law; and

(ii)            any and all claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation, or injunctive or
other relief resulting from hazardous materials, including any release of those
claims, or arising from alleged injury or threat of injury to human health or
safety (arising from environmental matters) or the environment.

(j)            “Environmental Laws” means all requirements of the common law,
civil code, or of environmental, health, or safety statutes of any agency,
board, or governmental authority including, but not limited to, those relating
to (i) noise, (ii) pollution or protection of the air, surface water, ground
water, or land, (iii) solid, gaseous, or liquid waste generation, handling,
treatment, storage, disposal, or transportation, (iv) exposure to hazardous or
toxic substances, or (v) the closure, decommissioning, dismantling, or
abandonment of any facilities, mines, or workings and the reclamation or
restoration of lands.

(k)            “Exploration Period” means the period beginning the Operative
Date and ending the date a Production Notice is given and Construction Costs are
fully committed.

(l)            “Feasibility Report” means a detailed report, in form and
substance sufficient for presentation to arm’s length institutional lenders
considering project financing, showing the feasibility of placing any part of
the Property into commercial production as a Mine and shall include a reasonable
assessment of the various categories of ore reserves and their amenability to
metallurgical treatment, a complete description of the work, equipment and
supplies required to bring such part of the Property into commercial production
and the estimated cost thereof, a description of the mining methods to be

--------------------------------------------------------------------------------

- 4 -

employed and a financial appraisal of the proposed operations and including at
least the following:

(i)            a description of that part of the Property to be covered by the
proposed Mine;

(ii)            the estimated recoverable reserves of Minerals and the estimated
composition and content thereof;

(iii)            the proposed procedure for development, mining and production;

(iv)            results of ore amenability treatment tests (if any);

(v)            the nature and extent of the facilities proposed to be acquired,
which may include mill facilities if the size, extent and location of the ore
body makes such mill facilities feasible, in which event the study shall also
include a preliminary design for such mill;

(vi)            the total costs, including capital budget, which are reasonably
required to purchase, construct and install all structures, machinery and
equipment required for the proposed Mine, including a schedule of timing of such
requirements;

(vii)            all environmental impact studies and costs of implementation;

(viii)            the period in which it is proposed the Property shall be
brought to commercial production; and

(ix)            such other data and information as are reasonably necessary to
substantiate the existence of an ore deposit of sufficient size and grade to
justify development of a mine, taking into account all relevant business, tax
and other economic considerations including a cost comparison between purchasing
or leasing and renting of facilities and equipment required for the operation of
the Property as a Mine.

(m)            “Interest” means an undivided beneficial percentage interest in
the Option Agreement, the Property, the Assets and any Mine, in each case
subject to the Royalty, calculated, during the Exploration Period, according to
Part 9 and subsequent to the Exploration Period according to Part 12.

(n)            “Joint Operation” shall have the meaning attributed to it in
§4.1.

(o)            “Management Committee” means the committee established pursuant
to Part 6.

(p)            “Mine” means the workings established and Assets acquired,
including, without limiting generality, development headings, plant and
concentrator installations, infrastructure, housing, airport and other
facilities in order to bring the Property into commercial production in
accordance with the Production Notice.

--------------------------------------------------------------------------------

- 5 -

(q)            “Minerals” means any and all ores (and concentrates derived
therefrom) and minerals, precious and base, metallic and nonmetallic, in, on or
under the Property which may lawfully be explored for, mined and sold.

(r)            “Mining Operations” means every kind of work done by the
Operator:

(i)            on or in respect of the Property in accordance with a Program or
Production Notice or Operating Plan; or

(ii)            if not provided for in a Program or Production Notice or
Operating Plan, unilaterally and in good faith to maintain the Property in good
standing, to prevent waste or to otherwise discharge any obligation which is
imposed upon it pursuant to this Agreement and in respect of which the
Management Committee has not given it directions;

including, without limiting generality, investigating, prospecting, exploring,
developing, property maintenance, preparing reports, estimates and studies,
designing, equipping, improving, surveying, construction and mining, milling,
concentrating, rehabilitation, reclamation, and environmental protection.

(s)            “Net Proceeds of Production” has the meaning attributed to it in
Appendix III.

(t)            “Operating Costs” means all costs, expenses, obligations
liabilities and charges incurred or chargeable indirectly by Osprey and TAC
after the date in which the Property are placed in Commercial Production in
accordance with generally accepted accounting principles for mining.

(u)            “Operating Plan” means the annual plan of Mining Operations
submitted pursuant to §16.2.

(v)            “Operating Revenue” means the gross revenue received from the
sale of ores, concentrates, metals or other mineral products from Commercial
Production of the Property.

(w)            “Operative Date” means the date upon which this Agreement becomes
effective.

(x)            “Operator” means the party appointed as the Operator in
accordance with Part 7.

(y)            “Option” means the Option granted by Minquest to TAC pursuant to
the Option Agreement.

(z)            “Participant” means a party that is contributing to Exploration
Costs or Mine Costs, as the case may be.

(aa)          “party” or “parties” means the parties to this Agreement and their
respective successors and permitted assigns which become parties pursuant to
this Agreement.

--------------------------------------------------------------------------------

- 6 -

(bb)            “Postproduction Costs” means all costs expended or incurred by
Osprey and TAC under the terms of the Agreement, including the injection of new
working capital, in order to maintain Commercial Production on a commercial
basis.

(cc)            “Preproduction Costs” means all exploration and development
expenditures and all other costs, expenses including cash payments, obligations,
and liabilities, including those of a capital nature, directly or indirectly
incurred prior to the date in which the Property are placed in Commercial
Production, plus an amount equal to 10% of the foregoing, calculated annually,
as compensation for general overhead expenses which Osprey and TAC will incur
but which cannot be specifically allocated, all in accordance with the generally
accepted accounting principles form mining operations consistently applied.

(dd)            “Prime Rate” means the rate of interest stated by the Royal
Bank, Main Branch, Vancouver, British Columbia, as being charged by it on
Canadian Dollar demand loans to its most creditworthy domestic commercial
customers.

(ee)            “Production Notice” means a notice which is given to each of the
parties pursuant to §11.2.

(ff)            “Program” means the work plan and budget of Mining Operations
conducted during the Exploration Period and adopted pursuant to §9.2.

(gg)            “Property” “Property” means the mineral interests described in
Appendix I as they may be augmented pursuant to Part 17 of the Option Agreement
or reduced under Part 12 of the Option Agreement, and all mining leases and
other mining interests derived therefrom, and a reference herein to a mineral
claim comprised in the Property includes any mineral leases or other interests
into which such mineral claim may have been converted and Property includes all
Property Rights;

(hh)            “Property Rights” means all licenses, permits, easements,
rights-of-way, surface or water rights and other rights, approvals obtained by
either of the parties either before or after the date of this Agreement and
necessary or desirable for the development of the Property, or for the purpose
of placing the Property into production or continuing production therefrom;

(ii)            “Proportionate Share” means that share which is equal to a
party’s percentage Interest.

(jj)            “Royalty” means that 3% royalty or net smelter returns as more
particularly defined in the Option Agreement.

(kk)            “Simple Majority” means a decision made by the Management
Committee by more than 50% of the votes represented and entitled to be cast at a
meeting thereof.

(ll)            “Special Majority” means a decision made by the Management
Committee by more than 66.67% of the votes represented and entitled to be cast
at a meeting thereof.

--------------------------------------------------------------------------------

- 7 -

(mm)            “Total Outlay” means the total of all Preproduction Costs and
Postproduction Costs excepting thereout amounts payable as compensation for
general overhead expenses, plus interest on such costs at the Prime Rate.

(nn)            “$” means Canadian Dollars.

1.2            The words “part”, “paragraph”, “subparagraph”, “herein” and
“hereunder” refer to this Agreement. The words “this Agreement” include every
Schedule or Appendix attached hereto.

1.3            The captions and the emphases of the defined terms have been
inserted for convenience and do not define the scope of any provision.

PART 2
REPRESENTATIONS AND WARRANTIES

2.1            TAC represents, warrants and covenants to and with Osprey as
follows:

(a)            TAC is a company duly organized validly existing and in good
standing under the laws of the Province of British Columbia;

(b)            TAC has full power and authority to carry on its business and to
enter into this Agreement and any agreement or instrument referred to or
contemplated by this Agreement;

(c)            neither the execution and delivery of this Agreement, nor any of
the agreements referred to herein or contemplated hereby, nor the consummation
of the transactions hereby contemplated conflict with, result in the breach of
or accelerate the performance required by, any agreement to which he is a party;

(d)            to the knowledge of TAC, all taxes, assessment, rentals, levies,
or other payments relating to the Property required to be made to any federal,
state, or municipal government instrumentality have been made;

(e)            during the period of the Option Agreement the Property has been
operated substantially in accordance with all applicable and Environmental Laws
and, to the knowledge of TAC there are no environmental conditions existing in
the Property to which any material remedial action is required or any material
liability has or may be imposed under applicable Environmental Laws;

(f)            TAC has not received from any government instrumentality any
notice of or communication relating to any actual or alleged Environmental
Claims, and there are no outstanding work orders or actions required to be taken
relating to environmental matters respecting the Property or any operations
carried out on the Property;

(g)            the Option Agreement is in good standing and TAC has the
exclusive right to enter into this Agreement and all necessary authority to
transfer an undivided 35%

--------------------------------------------------------------------------------

- 8 -

interest in the Property, subject to the Royalty, in accordance with the terms
of this Agreement and subject to the exercise of the Option Agreement;

(h)            with the exception of the Royalty and the rights of Minquest
under the Option Agreement, no person, firm or corporation has any proprietary
or possessory interest in the Property other than TAC, and no person, firm or
corporation is entitled to any royalty or other payment in the nature of rent or
royalty on any Minerals removed from the Property;

(i)            to the knowledge of TAC, there are no actions, suits,
investigations or proceedings before any court, arbitrator, administrative
agency or other tribunal or governmental authority, whether current, pending or
threatened, which directly or indirectly relate to or affect the Property or the
interests of TAC therein nor is TAC aware of any acts that would lead it to
suspect that the same might be initiated or threatened;

(j)            other than the Option Agreement there are no outstanding
agreements or options to purchase or otherwise acquire the Property or any
portion thereof or any interest therein; and

(k)            upon request by Osprey, and at the sole cost of Osprey, TAC shall
deliver or cause to be delivered to Osprey copies of all available maps and
other documents and make available to Osprey all information and data in its
possession or control respecting the Property.

2.2            Osprey represents, warrants and covenants to and with TAC that:

(a)            Osprey is a company duly organized validly existing and in good
standing under the laws of the state of Wyoming;

(b)            Osprey has full power and authority to carry on its business and
to enter into this Agreement and any agreement or instrument referred to or
contemplated by this Agreement;

(c)            neither the execution and delivery of this Agreement, nor any of
the agreements referred to herein or contemplated hereby, nor the consummation
of the transactions hereby contemplated conflict with, result in the breach of
or accelerate the performance required by, any agreement to which it is a party;

(d)            the execution and delivery of this Agreement and the agreements
contemplated hereby will not violate or result in the breach of the laws of any
jurisdiction applicable or pertaining thereto or of its constating documents;
and

(e)            this Agreement constitutes a legal, valid and binding obligation
of Osprey.

2.3            The representations and warranties hereinbefore set out are
conditions on which the parties have relied in entering into this Agreement and
shall survive the acquisition of any interest in the Property by Osprey and each
of the parties will indemnify and save the other harmless from all loss, damage,
costs, actions and suits arising out of or in connection with any

--------------------------------------------------------------------------------

- 9 -

breach of any representation, warranty, covenant, agreement or condition made by
them and contained in this Agreement.

PART 3
SALE OF 35% INTEREST

3.1            TAC hereby agrees to sell assign and transfer to Osprey and
Osprey hereby agrees to acquire from TAC the right to acquire a 35% interest in
and to the Property in accordance with the terms of the Option Agreement,
subject only to the Royalty, in consideration of the payment to TAC by Osprey of
the sum of US$300,000 payable as to US$200,000 payable by August 31st 2010, and
a further US$100,000 within 90 days of the date hereof.

3.2            TAC hereby grants to Osprey the right and option to acquire a
further 10% Interest, said option being exercisable by Osprey paying TAC the sum
of US$5,000,000 on or before the date the Property is deemed to have been placed
into Commercial Production, following which date the option shall expire.

3.3            TAC agrees that it holds the Option Agreement and the interest in
the Property arising therefrom in trust for Osprey as to its Interest under this
Agreement, as adjusted from time to time in accordance with the terms hereof.

3.4            Should Osprey fail to make either of the payments contemplated by
§3.1 hereof this Agreement shall terminate and be of no further force and effect
and Osprey shall have no interest in the Property or the Option Agreement.

3.5            In connection with the transfer contemplated by this section it
is acknowledged that partial consideration for the exercise of the Option is the
issuance to Minquest from time to time of common shares of TAC. In this regard
Osprey shall, upon receipt of notice by TAC of the issuance of any such shares
(the “Issued Shares”), pay to TAC an amount as is equal to that percentage of
the market value of the Issued Shares as is represented by Osprey’s Interest at
the time of such issuance. For the purposes hereof, the market value of the
Issued Shares shall be determined by multiplying the number of Issued Shares by
a dollar amount equal to the average closing price of the shares of TAC on the
CNSX (or such other market as the shares then trade) for the ten trading days
prior to the date of such issuance. The obligations of Osprey in this regard may
be satisfied, at Osprey’s sole discretion, in respect of any such payment by the
issuance to TAC of such number of shares of Osprey as have a market value equal
to the amount of the payment then due. In this regard the market value of any
such shares of the Optionee shall be calculated using the average closing price
of the shares of the Optionee on the OTCBB (or such other market as the shares
then trade) for the ten trading days preceding the date of issue;

3.6            The obligations of Osprey under §3.5 hereof are direct
contractual obligations of Osprey to TAC and failure by Osprey to make any such
payment shall give rise to a right of TAC to sue for the unpaid amount.

--------------------------------------------------------------------------------

- 10 -

PART 4
FORMATION OF THE JOINT VENTURE

4.1            The parties hereby agree to associate and participate in a joint
operation (herein called the “Joint Operation”) for the purpose of exploring the
Property and exercising the Option and, if deemed warranted, bringing the
Property or a portion thereof into commercial production by establishing and
operating a Mine.

4.2            Except as expressly provided in this Agreement, each party shall
have the right independently to engage in and receive full benefits from
business activities, whether or not competitive with the Joint Operation,
without consulting any other party. The doctrines of “corporate opportunity” or
“business opportunity” shall not be applied to any other activity, venture or
operation of any party and no party shall have any obligation to another party
with respect to any opportunity to acquire any assets outside of the Property at
any time, or within the Property after the termination of this Agreement. Unless
otherwise agreed in writing, no party shall have any obligation to mill,
beneficiate or otherwise treat any Minerals or any other party’s share of
Minerals in any facility owned or controlled by such party.

PART 5
INTERESTS

5.1            Except as otherwise provided herein, the parties shall bear all
Costs and all liabilities arising under this Agreement and shall own the
Property, the Assets and any Mine all in proportion to their respective
Interests.

5.2            On the Operative Date the respective Interests of the parties
shall be as follows:

TAC 65% Osprey 35%

PART 6
MANAGEMENT COMMITTEE

6.1            A Management Committee shall be established on or forthwith after
the Operative Date. Except as herein otherwise provided, the Management
Committee shall make all decisions in respect of Mining Operations.

6.2            Each party owning an Interest shall forthwith appoint one
representative and one alternate representative to the Management Committee. The
alternate representative may act for a party’s representative in his absence.

6.3            The Operator shall call a Management Committee meeting at least
once every 12 months, and, in any event within 14 days of being requested to do
so by any representative.

6.4            The Operator shall give notice, specifying the time and place of,
and the agenda for, the meeting to all representatives at least seven days
before the time appointed for the meeting.

--------------------------------------------------------------------------------

- 11 -

Unless otherwise agreed to by the Management Committee, all meetings of the
Management Committee shall be held in Vancouver, British Columbia. Each agenda
for a meeting shall include the consideration and approval of the minutes of the
immediately preceding meeting of the Management Committee.

6.5            Notice of a meeting shall not be required if representatives of
all of the parties are present and unanimously agree upon the agenda.

6.6            A quorum for any Management Committee meeting shall be present if
a representative of each of the parties holding an Interest is present. If a
quorum is present at the meeting, the Management Committee shall be competent to
exercise all of the authorities, powers and discretions herein bestowed upon it
hereunder. The Management Committee shall not transact any business at a meeting
unless a quorum is present at the commencement of the meeting. If a quorum is
not present within 30 minutes following the time appointed for the commencement
of the Management Committee meeting, the meeting shall be automatically
re-scheduled for the same time of day and at the same place five business days
later, and the Operator shall be under no obligation to give any party notice
thereof. A quorum shall be deemed to be present at such re-scheduled meeting for
all purposes under this Agreement if at least one representative is present, and
a party or parties holding not less than 25% in Interest is or are represented.
A representative may attend and vote at a meeting of the Management Committee by
telephone conference call in which each representative may hear, and be heard
by, the other representatives.

6.7            The Management Committee shall decide every question submitted to
it by a vote with each representative being entitled to cast that number of
votes which is equal to its party’s Interest percentage. Other than as is
expressly set out herein to the contrary, the Management Committee shall make
decisions by Simple Majority. In the event of a tied vote, the chairman shall
have a casting vote in addition to the votes to which the chairman is entitled
to cast as the representative of a party.

6.8            The representative and alternate representative of the Operator
shall be the chairman and secretary, respectively, of the Management Committee
meeting.

6.9            The secretary of the Management Committee meeting shall take
minutes of that meeting and circulate copies thereof to each representative
within a reasonable time following the termination of the meeting, and in any
event no later than the time of delivery of the notice of the next following
meeting of the Management Committee.

6.10          The Management Committee may make decisions by obtaining the
consent in writing of the representatives of all parties. Any decision so made
shall be as valid as a decision made at a duly called and held meeting of the
Management Committee.

6.11          Management Committee decisions made in accordance with this
Agreement shall be binding upon all of the parties.

6.12          Each party shall bear the expenses incurred by its representative
and alternate representative in attending meetings of the Management Committee.

--------------------------------------------------------------------------------

- 12 -

6.13            The Management Committee may, by agreement of the
representatives of all the parties, establish such other rules of procedure, not
inconsistent with this Agreement, as the Management Committee deems fit.

6.14            Reference in this part to the “parties” shall apply during the
Exploration Period. After the date of a Production Notice this part shall be
read as if the word “Participant” appeared wherever the word “party” appears.

PART 7
OPERATOR

7.1            TAC shall act as Operator for so long as its Interest is 50% or
more. If TAC’s Interest is less than 50%, the Management Committee shall select
a party, if it so consents, to be the Operator.

7.2            The party acting as Operator may resign as Operator on at least
90 days’ notice to all the parties.

7.3            The Management Committee may, by Special Majority (with the
Operator not being entitled to vote on such resolution), remove the party acting
as Operator, effective the date designated by the Management Committee if:

(a)            that party makes an assignment for the benefit of its creditors,
or consents to the appointment of a receiver for all or substantially all of its
property, or files a petition in bankruptcy or is adjudicated bankrupt or
insolvent; or

(b)            a court order is entered without that party’s consent:

(i)            appointing a receiver or trustee for all or substantially all of
its property; or

(ii)            approving a petition in bankruptcy or for a reorganization
pursuant to the applicable bankruptcy legislation or for any other judicial
modification or alteration of the rights of creditors; or

(c)            the Operator is in default under this Agreement and fails to cure
such default, or to commence bona fide curative measures, within 30 days of
receiving notice of the default from a non-Operator;

(d)            the Operator fails to meet any of its obligations pursuant to
§8.4; or

(e)            the Operator undergoes a change in “Control” (as hereinafter
defined).

7.4            In §7.3, “Control” means the ability, directly or indirectly
through one or more intermediaries, to direct or cause the direction of the
management and policies of the Operator through (i) the legal or beneficial
ownership of voting securities; (ii) the right to appoint

--------------------------------------------------------------------------------

- 13 -

managers, directors or corporate management; (iii) contract; (iv) operating
agreement; (v) voting trust; or otherwise.

7.5            If a party resigns or is removed as Operator, the Management
Committee (the representative of the former Operator not being entitled to vote
on the resolution) shall thereupon select another party to become the Operator
effective the date established by the Management Committee.

7.6            The new Operator shall assume all of the rights, duties,
liabilities and status of the previous Operator as provided in this Agreement.
The new Operator shall have no obligation to hire any employees of the former
Operator resulting from this change of Operator.

7.7            Upon ceasing to be Operator, the former Operator shall forthwith
deliver to the new Operator custody of all Assets, Property, books, records, and
other property both real and personal which it prepared or maintained in its
capacity as Operator.

7.8            If the Operator resigns or is removed and no other party consents
to act as Operator, the Joint Operation shall be terminated and the party which
was the Operator may, if it consents to act, continue to act as Operator to
effect the termination and the other parties shall be obligated to fund their
respective Proportionate Shares of the Costs incurred.

PART 8
RIGHTS, DUTIES AND STATUS OF OPERATOR

8.1            The Operator in its operations hereunder shall be deemed to be an
independent contractor. The Operator shall not act or hold itself out as agent
for any of the parties nor make any commitments on behalf of any of the parties
unless specifically permitted by this Agreement or directed in writing by a
party.

8.2            Subject to any specific provision of this Agreement and subject
to it having the right to reject any direction on reasonable grounds by virtue
of its status as an independent contractor, the Operator shall perform its
duties hereunder in accordance with the directions of the Management Committee
and in accordance with this Agreement.

8.3            The Operator shall manage and carry out Mining Operations
substantially in accordance with Programs, Feasibility Reports and Production
Notices, Operating Plans, Mine Maintenance Plans and Mine Closure Plans adopted
by the Management Committee and in connection therewith shall, in advance if
reasonably possible, notify the Management Committee of any change in Mining
Operations which the Operator considers material and if it is not reasonably
possible, the Operator shall notify the Management Committee so soon thereafter
as is reasonably possible.

8.4            The Operator shall have the sole and exclusive right and
authority to manage and carry out all Mining Operations in accordance herewith
and to incur the Costs required for that purpose. In so doing the Operator
shall:

--------------------------------------------------------------------------------

- 14 -

(a)            comply with the provisions of all agreements or instruments of
title under which the Property or Assets are held;

(b)            pay all Costs properly incurred promptly as and when due;

(c)            keep the Property and Assets free of all liens and encumbrances
(other than those, if any, in effect on the Operative Date, those the creation
of which is permitted pursuant to this Agreement, or builder’s or mechanic’s
liens) arising out of the Mining Operations and, in the event of any lien being
filed as aforesaid, proceed with diligence to contest or discharge the same;

(d)            with the approval of the Management Committee prosecute claims
and, where a defence is available, defend litigation arising out of the Mining
Operations, provided that any Participant may join in the prosecution or defence
at its own expense;

(e)            perform such assessment work or make payments in lieu thereof and
pay such rentals, taxes or other payments and do all such other things as may be
necessary to maintain the Property in good standing, including, without limiting
generality, staking and restaking mining claims, and applying for licenses,
leases, grants, concessions, permits, patents and other rights to and interests
in the Minerals;

(f)            maintain books of account in accordance with the Accounting
Procedure, provided that the judgment of the Operator as to matters related to
the accounting, for which provision is not made in the Accounting Procedure,
shall govern if the Operator’s accounting practices are in accordance with
accounting principles generally accepted in the mining industry in Canada;

(g)            perform its duties and obligations hereunder in a sound and
workmanlike manner, in accordance with sound mining and engineering practices
and other practices customary in the mining industry, and in substantial
compliance with all applicable federal, state, Territorial and municipal laws,
by laws, ordinances, rules and regulations and this Agreement;

(h)            prepare and deliver the reports provided for in §22.2; and

(i)            have such additional duties and obligations as the Management
Committee may from time to time determine.

PART 9
EXPLORATION PROGRAMS

9.1            The Operator shall prepare draft Programs for consideration by
the Management Committee. Unless otherwise agreed to by a Special Majority, each
Program shall cover a calendar year (with the exception of the initial Program
which will cover the period from the formation of the joint venture hereunder
until December 31, 2011) and shall, at a minimum, be sufficient to satisfy the
monetary obligations under the Option Agreement for such year. The draft Program
shall contain a statement in reasonable detail of the proposed Mining
Operations,

--------------------------------------------------------------------------------

- 15 -

estimates of all Exploration Costs to be incurred and an estimate of the time
when they will be incurred, and shall be delivered to each Participant by no
later than 60 days prior to the period to which the draft Program relates. Each
draft Program shall be accompanied by such reports and data as are reasonably
necessary for each party to evaluate and assess the results from the Program for
the then current year and, to the extent not previously delivered, from earlier
Programs.

9.2            The Management Committee shall review the draft Program prepared
and, if it deems fit, adopt the Program with such modifications, if any, as the
Management Committee deems necessary. The Operator shall be entitled to an
allowance for a Cost overrun of 10 % in addition to any budgeted Exploration
Costs and any Costs so incurred shall be deemed to be included in the Program,
as adopted.

9.3            The Operator shall forthwith submit the adopted Program to the
parties. Each party may, within 30 days of receipt of the Program, give notice
to the Operator committing to contribute its Proportionate Share of the
Exploration Costs for that Program. A party which fails to give that notice
within the 30 day period shall be deemed to have elected not to contribute to
that Program.

9.4            If any party elected not to contribute to a Program, the amounts
to be contributed by the parties who elected to contribute shall be increased
pro rata, subject to the right of any of them to elect, prior to the
commencement of the Program, not to contribute more than its Proportionate
Share. If one or more party so elects to contribute no more than its
Proportionate Share and the other parties do not elect to contribute pro rata to
the resulting shortfall, the Operator shall in good faith revise the Program and
Budget such that the technical objectives of the original Program are retained
to the extent that is reasonably practicable given the reduced contributions to
Costs. The Operator shall, within 15 days following the end of the 30-day period
set out in §9.3, deliver to each party a copy of the said revised Program which,
if the budget contemplates Costs of at least 80% of those contemplated in the
original adopted Program, shall then be deemed for all purposes under this
Agreement to be the adopted Program. If the budget for the revised Program
contemplates Costs of less than 80% of those contemplated in the original
adopted Program, the revised Program shall be re-submitted to the Management
Committee as a draft Program pursuant to §9.1, and the procedure set out in §9.1
to §9.4 inclusive shall be repeated.

9.5            The Operator shall be entitled to invoice each Participant:

(a)            no more frequently than monthly, for its Proportionate Share of
Exploration Costs incurred and paid by the Operator in carrying out a Program;
or

(b)            not more than 60 days in advance of requirements, for an advance
of that Participant’s Proportionate Share of Exploration Costs estimated to be
incurred and paid by the Operator in carrying out a Program.

Each invoice shall be signed by a financial officer of the Operator. Each
Participant shall pay to the Operator the amount invoiced within 30 days of
receipt of the invoice. If a Participant protests the correctness of an invoice
it shall nevertheless be required to make the payment.

--------------------------------------------------------------------------------

- 16 -

9.6            If any Participant, after having committed to contribute pursuant
to §7.3, fails to pay an invoice within the 30 day period referred to in §9.5
the Operator may by notice demand payment. If no payment is made within the
period of 30 days next succeeding the receipt of the demand notice, that
Participant shall be deemed to have forfeited its right to contribute to any
further Costs under this Agreement and it shall be deemed to have elected not to
contribute to each Program subsequently conducted and to any Production Notice,
and accordingly, shall have its Interest reduced in the manner contemplated in
§9.9 and §12.2(b) .

9.7            The Operator shall expend all monies advanced by a Participant
rateably with the advances of the other Participants. If the Operator suspends
or prematurely terminates a Program, any funds advanced by a Participant in
excess of that Participant’s Proportionate Share of Exploration Costs incurred
prior to the suspension or premature termination shall be refunded within 60
days of the suspension or premature termination. Unless approved unanimously by
the Management Committee, the Operator shall be exclusively liable for the
payment of all Costs incurred in excess of 110% of any budgeted Exploration
Costs.

9.8            Unless otherwise directed by the Management Committee, the
Operator may suspend or terminate prematurely any Program when the Operator, in
good faith, considers that conditions are not suitable for the proper
continuation or completion of the Program or the results obtained to that time
eliminate or substantially impair the technical rationale on which the Program
was based. If any Program is altered, suspended or terminated prematurely so
that the Exploration Costs incurred on that Program as altered, suspended or
terminated are less than 80% of the Exploration Costs set out in the adopted
Program, any party which elected not to contribute to that Program shall be
given notice of the alteration, suspension or termination by the Operator and
shall be entitled to contribute its Proportionate Share of the Exploration Costs
incurred on that Program by payment thereof to the Operator within 30 days after
receipt of the notice, but shall not be entitled to review the results of the
Program until it has made full payment. If payment is not made by that party
within the 30 days aforesaid it shall forfeit its right to contribute to that
Program without a demand for payment being required to be made thereafter by the
Management Committee. If payment is made by that party within the 30 days as
aforesaid, the Operator shall distribute the payment to the original
Participants pro rata according to their respective contributions to the
Program, and shall deliver to the new Participant copies of all data previously
delivered to the other Participants with respect to that Program

9.9            If a party elected not to contribute to the Exploration Costs of
any Program the Interest of that party shall be decreased and the Interest of
each Participant contributing in excess of its Proportionate Share of the
Exploration Costs shall be increased so that, subject to §9.10, at all times
during the Exploration Period the Interest of each party will be that percentage
which is equivalent to its Exploration Costs and Prior Exploration Costs
expressed as a percentage of the Exploration Costs and Prior Exploration Costs
of all parties. Notwithstanding the foregoing but subject to §0 hereof, the
party whose Interest has been reduced (other than a party who has forfeited the
right to contribute pursuant to §9.6) shall be entitled to receive details of
and to contribute to future Programs to the extent of its then Interest. On the
Operative Date, the parties’ respective Interests and Prior Exploration Costs
shall be deemed to be as follows:

  Prior Exploration Costs Interest TAC US$560,000 65%


--------------------------------------------------------------------------------

- 17 -

  Prior Exploration Costs Interest Osprey US$300,000 35%

     provided that if Osprey exercises the option to acquire a further 10%
Interest in accordance with the provisions of §3.2 hereof, the parties
respective Interests will be adjusted by increasing Osprey’s then Interest by
10% and correspondingly reducing TAC’s Interest by 10% and the parties Prior
Exploration Costs shall be deemed to be increased by, in the case of Osprey,
US$5,000,000 and, in the case of TAC, by an amount calculated by multiplying
US$5,000,000 by an amount equal to TAC’s Interest as adjusted hereunder and
dividing the product by an amount equal to Osprey’s Interest, as adjusted
hereunder.

9.10            If the effect of the application of §9.9 is to reduce the
Interest of any party to less than 5%, such party shall then be deemed to have
assigned and conveyed its Interest to the Participants, if more than one then in
proportion to their respective Interests, and such party shall have no further
interest in the Property or this Agreement.

9.11            If the Operator fails to submit a draft Program or a revised
Program by the date set out in this Agreement, the following shall apply:

(a)            the Operator shall not be entitled to submit a draft Program or
revised Program for the subject period;

(b)            any Participant other than the Operator whose Interest is not
less than 20% may, within 15 days following the date by which the Operator’s
draft Program or revised Program was due, submit a draft Program (the
“Non-Operator’s Program”) for the subject period for consideration by the
Management Committee;

(c)            the Management Committee shall review the Non-Operator’s Program
and, if it deems fit (the Operator not being entitled to vote with respect
thereto), adopt the Non-Operator’s Program with such modifications, if any, as
the Management Committee deems necessary; the adopted Program shall then be
submitted to the parties pursuant to §9.3;

(d)            If the Operator is a party and elects to contribute to the
Non-Operator’s Program, it shall remain as the Operator for the duration of the
Non-Operator’s Program.

(e)            if the Operator is a party and elects not to contribute to the
Non-Operator’s Program, it shall cease to be the Operator for the duration of
the Non-Operator’s Program, and the Management Committee shall appoint another
party as Operator (the former Operator not being entitled to vote with respect
thereto);

(f)            following the completion of the Non-Operator’s Program the former
Operator shall, subject to the provisions of §7.1, automatically become the
Operator.

--------------------------------------------------------------------------------

- 18 -

PART 10
FEASIBILITY REPORT

10.1            Except as provided in §10.2, a Feasibility Report shall only be
prepared with the approval of the Management Committee. The Operator shall
provide copies of the completed Feasibility Report to each of the parties
forthwith upon receipt, together with copies of all of the latest technical data
and information generated or received by the Operator from the immediately
preceding Program and not contained in the Feasibility Report.

10.2            Notwithstanding the provisions of §10.1, if a party (the
“Proponent”) is of the view that a Feasibility Report should be prepared, such
party shall give notice thereof to the Operator and the Operator shall call a
Management Committee meeting to consider the matter. If the Management Committee
fails to approve the preparation of the Feasibility Report supported by the
Proponent, the Proponent may, either alone or with other parties, at its or
their sole cost, prepare a Feasibility Report. If such Feasibility Report
indicates that production from the Property would be profitable to the
Proponent, the Proponent shall deliver the Feasibility Report to the Operator
who shall then call a Management Committee meeting to consider the Proponent’s
Feasibility Report. If the Management Committee adopts the Feasibility Report,
the non-contributing parties may either pay the Proponent an amount equal to
150% of their respective proportionate costs of the preparation of the
Feasibility Report, or shall suffer reduction of their respective Interests
pursuant to §9.9. Upon the adoption by the Management Committee of the
Proponent’s Feasibility Report, it shall become a Feasibility Report for all
purposes hereunder.

10.3            The parties shall meet at reasonable intervals and times to
review the Feasibility Report and discuss whether the establishing and bringing
of a Mine into commercial production in conformity with the Feasibility Report
is feasible or desirable.

PART 11
PRODUCTION NOTICE

11.1            The Operator shall call a Management Committee meeting to
consider the Feasibility Report for a date no sooner than three months and no
later than six months after the Feasibility Report was provided to each of the
parties.

11.2            The Management Committee shall consider the Feasibility Report
prepared and may by Special Majority, approve the Feasibility Report, with such
modifications, if any, as it considers necessary or desirable, together with an
estimate of Construction Costs. If a Feasibility Report is approved as aforesaid
the Management Committee shall forthwith cause a Production Notice to be given
to each of the parties by the Operator stating that the Management Committee has
approved that a Mine be established and brought into production in conformity
with the Feasibility Report and estimated Construction Costs as so approved.

--------------------------------------------------------------------------------

- 19 -

PART 12
ELECTION TO CONTRIBUTE

12.1            Each party with an Interest may, within 60 days of the receipt
of the Production Notice, give the Operator notice committing to contribute its
Proportionate Share of Construction Costs. A party which fails to give that
notice within the 60-day period shall be deemed to have elected not to
contribute to Construction Costs.

12.2            If any party elects not to contribute to Construction Costs that
party, subject to its rights under §12.4, shall forfeit the right to contribute
to any further Costs under this Agreement, and those parties which elected to
contribute as aforesaid may thereupon elect to increase their contribution to
Construction Costs, if more than one party then in proportion to their
respective Interests, by the amount which any party has declined to contribute.
If elections are made so that Construction Costs are fully committed:

(a)            the Interest of each Participant shall be increased and that of
each non Participant shall be decreased as Costs are incurred so that the
Interest of each party at all times is that percentage which is equivalent to

(i)            the sum of its Exploration Costs, its Prior Exploration Costs and
its contribution to Construction Costs;

divided by

(ii)            the sum of the total Exploration Costs, total Prior Exploration
Costs and the total Construction Costs of all the parties;

multiplied by

(iii)            100;

(b)            then, at the Completion Date, each non Participant shall be
deemed to have assigned and conveyed its Interest to the Participants, if more
than one then in proportion to their respective Interests, and shall be entitled
to receive as its sole remuneration and benefit in consideration of that
assignment and conveyance, by way of royalty, that percent of the Net Proceeds
of Production, as and when available, which is equivalent to the Interest,
calculated at the Completion Date.

(c)            each Participant shall severally calculate and cause to be paid
to each non Participant any Net Proceeds of Production derived from the Property
in the manner provided in Appendix III; and

(d)            notwithstanding the provisions of §12.2(b) and (c), if the effect
of the application of §12.2(a) reduces any party’s Interest to less than 1% it
shall forfeit its Interest to the Participants, if more than one then in
proportion to their respective Interests, and that party shall have no further
right or interest under this Agreement.

--------------------------------------------------------------------------------

- 20 -

12.3            If, after the operation of §12.2, Construction Costs are not
fully committed the Production Notice shall be deemed to be withdrawn, and shall
not be resubmitted, either in the same or a revised form, for a period of at
least six months following such withdrawal.

12.4            If, after the operation of §12.2, Construction Costs are fully
committed, the Participants shall diligently proceed with bringing a Mine into
production in substantial conformity with the Feasibility Report. If the
Participants fail to commence the implementation of the Feasibility Report
within twelve months of Construction Costs being fully committed, for reasons
other than general economic conditions in the mining industry, any party which
forfeited the right to contribute to Construction Costs pursuant to §12.2 shall
have the right, exercisable in the 30 days following the expiration of such
twelve month period, to reacquire from the Participants not less than all of its
Interest as last held, by paying its Proportionate Share of Construction Costs
incurred to the end of such twelve month period (together with interest at the
Prime Rate plus 3%) to the Participants in proportion to their respective
Interests.

12.5            During the twelve-month period referred to in §12.4, neither the
Operator nor any Participant shall be obliged to provide any non-Participant
with the results of any work carried out on the Property, the Participants’ sole
obligation during such period being to provide any non-Participant, on the
written request of such non-Participant made only once during the said twelve
months, with a summary of the nature of the work carried out and the total Costs
thereof.

PART 13 
OPERATOR’S FEE

13.1            The Operator may charge the following sums in return for its
head office overhead functions which are not charged directly:

(a)            with respect to Programs:

(i)            10% for each individual contract up to $100,000;

(ii)            5% for each individual contract which exceeds $100,000;

PART 14
MINE FINANCING

14.1            The contributions of the Participants toward the Mine Costs
shall be individually and separately provided by them.

14.2            Any party may pledge, mortgage, charge or otherwise encumber its
Interest in order to secure moneys borrowed and used by that party for the sole
purpose of enabling it to finance its participation under this Agreement or in
order to secure by way of floating charge as a part of the general corporate
assets of that party moneys borrowed for its general corporate purposes,
provided that the pledgee, mortgagee, holder of the charge or encumbrance (in
this subpart called the “Chargee”) shall hold the same subject to the provisions
of this Agreement and that if the Chargee realizes upon any of its security it
will comply with this Agreement. The Agreement

--------------------------------------------------------------------------------

- 21 -

between the party hereto, as borrower, and the Chargee shall contain specific
provisions to the same effect as the provisions of this §14.2.

PART 15
CONSTRUCTION

15.1            Subject to §12.2 and §12.3, the Management Committee shall cause
the Operator to, and the Operator shall, proceed with Construction with all
reasonable dispatch after a Production Notice has been given. Construction shall
be substantially in accordance with the Feasibility Report subject to any
variations proposed in the Production Notice, and subject also to the right of
the Management Committee to cause such other reasonable variations in
Construction to be made as the Management Committee, by Special Majority, deems
necessary and advisable.

PART 16
OPERATION OF THE MINE

16.1            Commencing on the Completion Date, all Mining Operations shall
be planned and conducted and all estimates, reports and statements shall be
prepared and made on the basis of a calendar year.

16.2            With the exception of the year in which the Completion Date
occurs, an Operating Plan for each calendar year shall be submitted by the
Operator to the Participants not later than November 1 in the year immediately
preceding the calendar year to which the Operating Plan relates. Each Operating
Plan shall contain the following:

(a)            a description of the proposed Mining Operations;

(b)            a detailed estimate of all Mine Costs plus a reasonable allowance
for contingencies;

(c)            an estimate of the quantity and quality of the ore to be mined
and the concentrates or metals or other products and by-products to be produced;
and

(d)            such other facts as may be necessary to reasonably illustrate the
results intended to be achieved by the Operating Plan.

Upon request of any Participant the Operator shall meet with that Participant to
discuss the Operating Plan and shall provide such additional or supplemental
information as that Participant may reasonably require with respect thereto.

16.3            The Management Committee shall adopt each Operating Plan, with
such changes as it deems necessary, by November 30 in the year immediately
preceding the calendar year to which the Operating Plan relates; provided,
however, that the Management Committee, by Special Majority, may from time to
time and any time amend any Operating Plan.

--------------------------------------------------------------------------------

- 22 -

16.4            The Operator shall include in the estimate of Mine Costs
referred to in §16.2(b) hereof the establishment of a trust or escrow fund
providing for the reasonably estimated costs of satisfying continuing
obligations that may remain after the permanent termination of Mining
Operations, in excess of amounts actually expended. Such continuing obligations
are or will be incurred as a result of the Joint Operation and shall include
such things as monitoring, stabilization, reclamation or restoration
obligations, severance and other employee benefit costs and all other
obligations incurred or imposed as a result of the Joint Operation which
continue or arise after the permanent termination of Mining Operations and the
termination of this Agreement and settlement of all accounts. The payment of
such continuing obligations shall be made on the basis of units of production,
and shall be in amounts reasonably estimated to provide over the lifetime of
proven and probable reserves funds adequate to pay for such reclamation and long
term care and monitoring. The Participants shall contribute to the trust or
escrow fund cash (or provide letters of credit or other forms of security
readily convertible to cash in form approved by the Management Committee). The
amount contributed from time to time for the satisfaction of such continuing
obligations shall be classified as Costs hereunder but shall be segregated into
a separate account.

PART 17
PAYMENT OF MINE COSTS

17.1            The Operator may invoice each Participant, from time to time,
for that Participant’s Proportionate Share of Construction Costs or Operating
Costs incurred to the date of the invoice, or at the beginning of each month for
an advance equal to that Participant’s Proportionate Share of the estimated cash
disbursements to be made during the month. Each Participant shall pay its
Proportionate Share of the Construction Costs or Operating Costs or the
estimated cash disbursements aforesaid to the Operator within 30 days after
receipt of the invoice. If the payment or advance requested is not so made, the
amount of the payment or advance shall bear interest calculated monthly not in
advance from the 30th day after the date of receipt of the invoice thereof by
that Participant at a rate equivalent to the weighted average Prime Rate for the
month plus 3% until paid. The Operator shall have a lien on each Participant’s
Interest in order to secure that payment or advance together with interest which
has accrued thereon.

17.2            If any Participant fails to pay an invoice contemplated in §17.1
within the 30 day period aforesaid, the Operator may, by notice, demand payment.
If no payment is made within 30 days of the Operator’s demand notice, the
Operator may, without limiting its other rights at law, enforce the lien created
by §17.1 by taking possession of all or any part of that Participant’s Interest.
The Operator may sell and dispose of the Interest which it has so taken into its
possession by:

(a)            first offering that Interest to the other Participants, if more
than one then in proportion to the respective Interests of the Participants who
wish to accept that offer, for that price which is the fair market value stated
in the lower of two appraisals obtained by the Operator from independent, well
recognized appraisers competent in the appraisal of mining properties; and

--------------------------------------------------------------------------------

- 23 -

(b)            if the Participants have not purchased all or part of that
Interest as aforesaid, then by selling the balance, if any, either in whole or
in part or in separate parcels at public auction or by private tender (the
Participants being entitled to bid) at a time and on whatever terms the Operator
shall arrange, having first given notice to the defaulting Participant of the
time and place of the sale.

As a condition of the sale as contemplated in §17.2(b), the purchaser shall
agree to be bound by this Agreement and, prior to acquiring the Interest, shall
deliver notice to that effect to the parties, in form acceptable to the
Operator. The proceeds of the sale shall be applied by the Operator in payment
of the amount due from the defaulting Participant and interest as aforesaid, and
the balance remaining, if any, shall be paid to the defaulting Participant after
deducting reasonable costs of the sale. Any sale or disposal made as aforesaid
shall be a perpetual bar both at law and in equity by the defaulting Participant
and its successors and assigns against all other Participants.

PART 18
DISTRIBUTION IN KIND

18.1            It is expressly intended that, upon implementation of any
Production Notice hereunder, the association of the parties hereto shall be
limited to the efficient production of Minerals from the Property and related
activities, and that each of the parties shall be entitled to use, dispose of or
otherwise deal with its Proportionate Share of Minerals as it sees fit. Each
Participant shall take in kind, f.o.b. truck or railcar on the Property, and
separately dispose of its Proportionate Share of the Minerals produced from the
Mine. From the time of delivery, each Participant shall have ownership of and
title to its Proportionate Share of Minerals separate from, and not as tenant in
common with, the other Participants, and shall bear all risk of loss of
Minerals. Extra costs and expenses incurred by reason of the Participants taking
in kind and making separate dispositions shall be paid by each Participant
directly and not through the Operator or Management Committee.

18.2            Each Participant shall construct, operate and maintain, all at
its own cost and expense, any and all facilities which may be necessary to
receive and store and dispose of its Proportionate Share of the Minerals at the
rate the same are produced.

18.3            If a Participant has not made the necessary arrangements to take
in kind and store its share of production as aforesaid the Operator shall, at
the sole cost and risk of that Participant store, in any location where it will
not interfere with Mining Operations, the production owned by that Participant.
The Operator and the other parties shall be under no responsibility with respect
thereto. All of the Costs involved in arranging and providing storage shall be
billed directly to, and be the sole responsibility of the Participant whose
share of production is so stored. The Operator’s charges for such assistance and
any other related matters shall be billed directly to and be the sole
responsibility of the Participant. All such billings shall be subject to the
provisions of §17.1 and §17.2 hereof.

--------------------------------------------------------------------------------

- 24 -

PART 19
SURRENDER OF INTEREST

19.1            Any party not in default hereunder may, at any time upon notice,
surrender its entire Interest to the other parties by giving those parties
notice of surrender.

The notice of surrender shall:

(a)            indicate a date for surrender not less than three months after
the date on which the notice is given; and

(b)            contain an undertaking that the surrendering party will:

(i)            satisfy its Proportionate Share, based on its then Interest, of
all obligations and liabilities which arose at any time prior to the date of
surrender;

(ii)            if the Operator has not included in Mine Costs the costs of
continuing obligations as set out in §16.4 hereof, pay on the date of surrender
its reasonably estimated Proportionate Share, based on the surrendering party’s
then Interest, of the Costs of rehabilitating the Mine site and of reclamation
based on the Mining Operations completed as at the date of surrender; and

(iii)            will hold in confidence, for a period of two years from the
date of surrender, all information and data which it acquired pursuant to this
Agreement.

19.2            Upon the surrender of its entire Interest as contemplated in
§19.1 and upon delivery of a release in writing, in form acceptable to counsel
for the Operator, releasing the other parties from all claims and demands
hereunder, the surrendering party shall be relieved of all obligations or
liabilities hereunder except for those which arose or accrued or were accruing
due on or before the date of the surrender.

19.3            A party to whom a notice of surrender has been given as
contemplated in §19.1 may elect, by notice within 90 days to the party which
first gave the notice to accept the surrender, in which case §19.1 and §19.2
shall apply, or to join in the surrender. If all of the parties join in the
surrender the Joint Operation shall be terminated in accordance with Part 20.

PART 20
TERMINATION OF MINING OPERATIONS

20.1            The Operator may, at any time subsequent to the Completion Date,
on at least 30 days notice to all Participants, recommend that the Management
Committee approve that the Mining Operations be suspended. The Operator’s
recommendation shall include a plan and budget (in this Part 20 called the “Mine
Maintenance Plan”), in reasonable detail, of the activities to be performed to
maintain the Assets and Property during the period of suspension and the Costs
to be incurred. The Management Committee may, by Special Majority, at any time
subsequent to the Completion Date, cause the Operator to suspend Mining
Operations in accordance with the Operator’s recommendation with such changes to
the Mine Maintenance Plan as the

--------------------------------------------------------------------------------

- 25 -

Management Committee deems necessary. The Participants shall be committed to
contribute their Proportionate Share of the Costs incurred in connection with
the Mine Maintenance Plan. The Management Committee, by Special Majority, may
cause Mining Operations to be resumed at any time.

20.2            The Operator may, at any time following a period of at least 90
days during which Mining Operations have been suspended, upon at least 30 days
notice to all Participants, or in the events described in §20.1, recommend that
the Management Committee approve the permanent termination of Mining Operations.
The Operator’s recommendation shall include a plan and budget (in this Part 20
called the “Mine Closure Plan”), in reasonable detail, of the activities to be
performed to close the Mine and reclaim and rehabilitate the Property, as
required by applicable law, regulation or contract by reason of this Agreement.
The Management Committee may, by unanimous approval of the representatives of
all Participants, approve the Operator’s recommendation with such changes to the
Mine Closure Plan as the Management Committee deems necessary.

20.3            If the Management Committee approves the Operator’s
recommendation as aforesaid, it shall cause the Operator to:

(a)            implement the Mine Closure Plan, whereupon the Participants shall
be committed to pay, in proportion to their respective Interests, such Costs as
may be required to implement that Mine Closure Plan;

(b)            remove, sell and dispose of such Assets as may reasonably be
removed and disposed of profitably and such other Assets as the Operator may be
required to remove pursuant to applicable environmental and mining laws; and

(c)            sell, abandon or otherwise dispose of the Assets and the
Property.

The disposal price for the Assets and the Property shall be the best price
reasonably obtainable and the net revenues, if any, from the removal and sale
shall be credited to the Participants in proportion to their respective
Interests.

20.4            If the Management Committee does not approve the Operator’s
recommendation contemplated in §20.2, the Operator shall maintain Mining
Operations in accordance with the Mine Maintenance Plan as pursuant to §20.1.

PART 21
THE PROPERTY

21.1            On exercise of the Option, title to the Property shall be held
in the name of the Operator in trust for the parties in proportion to their
respective Interests as adjusted from time to time. Each of the parties shall
have the right to receive, forthwith upon making demand therefor from the
Operator, such documents as it may reasonably require to confirm its Interest.

21.2            This Agreement, or a memorandum of this Agreement, shall, upon
the written request of any party, be recorded in the office of any governmental
agency so requested, in order to give

--------------------------------------------------------------------------------

- 26 -

notice to third parties of the respective interests of the parties in the
Property and this Agreement. Each party hereby covenants and agrees with the
requesting party to execute such documents as may be necessary to perfect such
recording.

PART 22
INFORMATION AND DATA

22.1            At all times during the subsistence of this Agreement the duly
authorized representatives of each Participant shall, at its and their sole risk
and expense and at reasonable intervals and times, have access to the Property
and to all technical records and other factual engineering data and information
relating to the Property which is in the possession of the Operator.

22.2            During the Exploration Period while Programs are being carried
out, the Operator shall furnish the Participants with monthly progress reports
and with a final report within 60 days following the conclusion of each Program.
The final report shall show the Mining Operations performed and the results
obtained and shall be accompanied by a statement of Costs and copies of
pertinent plans, assay maps, diamond drill records and other factual engineering
data. During the Construction Period and during the implementation of an
Operating Plan the Operator shall provide monthly progress reports to the
Participants, which report shall include information on any changes or
developments affecting the Mine that the Operator considers are material.

22.3            All information and data concerning or derived from the Mining
Operations shall be kept confidential and, except to the extent required by law
or by regulation of any Securities Commission or Stock Exchange, shall not be
disclosed to any person other than an Affiliate without the prior consent of all
the Participants, which consent shall not unreasonably be withheld.

22.4            The text of any news releases or other public statements which a
party intends to make with respect to the Property or this Agreement shall, to
the extent practicable, be made available to the other parties prior to
publication and the other parties shall have the right to make suggestions for
changes therein.

PART 23
LIABILITY OF THE OPERATOR

23.1            Subject to §22.2, each party shall indemnify and save the
Operator harmless from and against any loss, liability, claim, demand, damage,
expense, injury or death (including, without limiting the generality of the
foregoing, legal fees) resulting from any acts or omissions of the Operator or
its officers, employees or agents.

23.2            Notwithstanding §22.1, the Operator shall not be indemnified nor
held harmless by any of the parties for any loss, liability, claim, damage,
expense, injury or death, (including, without limiting the generality of the
foregoing, legal fees) resulting from the negligence or willful misconduct of
the Operator or its officers, employees or agents.

--------------------------------------------------------------------------------

- 27 -

23.3            An act or omission of the Operator or its officers, employees or
agents done or omitted to be done:

(a)            at the direction of, or with the concurrence of, the Management
Committee; or

(b)            unilaterally and in good faith by the Operator to protect life or
property shall be deemed not to be negligence or willful misconduct.

23.4            The obligation of each party to indemnify and save the Operator
harmless pursuant to §22.1 shall be in proportion to its Interest as at the date
that the loss, liability, claim, demand, damage, expense, injury or death
occurred or arose.

23.5            The Operator shall not be liable to any other party nor shall
any party be liable to the Operator in contract, tort or otherwise for special
or consequential damages, including, without limiting the generality of the
foregoing, loss of profits or revenues.

PART 24
INSURANCE

24.1            Commencing on the Operative Date, the Management Committee shall
cause the Operator to place and maintain with a reputable insurer or insurers
such insurance, if any, as the Management Committee in its discretion deems
advisable in order to protect the parties together with such other insurance as
any Participant may by notice reasonably request. The Operator shall, upon the
written request of any Participant, provide it with evidence of that insurance.

24.2            §23.1 shall not preclude any party from placing, for its own
account insurance for greater or other coverage than that placed by the
Operator.

PART 25
RELATIONSHIP OF PARTIES

25.1            The rights, duties, obligations and liabilities of the parties
shall be several and not joint nor joint and several, it being the express
purpose and intention of the parties that their respective Interests shall be
held as tenants in common.

25.2            Nothing herein contained shall be construed as creating a
partnership of any kind or as imposing upon any party any partnership duty,
obligation or liability to any other party hereto.

25.3            No party shall, except when required by this Agreement or by any
law, by law, ordinance, rule, order or regulation, use, suffer or permit to be
used, directly or indirectly, the name of any other party for any purpose
related to the Property or this Agreement.

--------------------------------------------------------------------------------

- 28 -

PART 26
PARTITION

26.1            Each of the parties hereto waives, during the term of this
Agreement, any right to partition of the Property or the Assets or any part
thereof and no party shall seek to be entitled to partition of the Property or
the Assets whether by way of physical partition, judicial sale or otherwise
during the term of this Agreement.

PART 27
TAXATION

27.1            All Costs incurred hereunder shall be for the account of the
party or parties making or incurring the same, if more than one then in
proportion to their respective Interests, and each party on whose behalf any
Costs have been incurred shall be entitled to claim all tax benefits, write
offs, and deductions with respect thereto.

PART 28
FORCE MAJEURE

28.1            Notwithstanding anything herein contained to the contrary, if
any Participant is prevented from or delayed in performing any obligation under
this Agreement, and such failure is occasioned by any cause beyond its
reasonable control, excluding only lack of finances, then, subject to §28.2 the
time for the observance of the condition or performance of the obligation in
question shall be extended for a period equivalent to the total period the cause
of the prevention or delay persists or remains in effect regardless of the
length of such total period.

28.2            Any party hereto claiming suspension of its obligations as
aforesaid shall promptly notify the other parties to that effect and shall take
all reasonable steps to remove or remedy the cause and effect of the force
majeure described in the said notice insofar as it is reasonably able so to do
and as soon as possible; provided that the terms of settlement of any labour
disturbance or dispute, strike or lockout shall be wholly in the discretion of
the party claiming suspension of its obligations by reason thereof, and that
party shall not be required to accede to the demands of its opponents in any
such labour disturbance or dispute, strike, or lockout solely to remedy or
remove the force majeure thereby constituted. The party claiming suspension of
its obligations shall promptly notify the other parties when the cause of the
Force Majeure has been removed.

28.3            The extension of time for the observance of conditions or
performance of obligations as a result of force majeure shall not relieve the
Operator from its obligations to keep the Property in good standing pursuant to
sub-§8.4(a) and §8.4(e) .

PART 29
NOTICE

29.1            All invoices, notices, consents and demands under this Agreement
shall be in writing and may be delivered personally, transmitted by fax (with
transmission confirmed in writing), or may

--------------------------------------------------------------------------------

- 29 -

be forwarded by first class prepaid registered mail to the address for each
party specified in this Agreement or to such addresses as each party may from
time to time specify by notice. Any notice delivered or sent by fax shall be
deemed to have been given and received on the business day next following the
date of delivery or transmission. Any notice mailed as aforesaid shall be deemed
to have been given and received on the fifth business day following the date it
is posted, provided that if between the time of mailing and the actual receipt
of the notice there shall be a mail strike, slowdown or other labour dispute
which affects delivery of the notice by mails, then the notice shall be
effective only if actually delivered.

PART 30
WAIVER

30.1            No waiver of any breach of this Agreement shall be binding
unless evidenced in writing executed by the party against whom charged. Any
waiver shall extend only to the particular breach so waived and shall not limit
any rights with respect to any future breach.

PART 31
AMENDMENTS

31.1            This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof. An amendment or
variation of this Agreement shall only be binding upon a party if evidenced in
writing executed by that party.

PART 32
TERM

32.1            Unless earlier terminated in accordance with the terms hereof,
by agreement of all parties having an Interest or as a result of one party
acquiring both a 100% Interest and a 100% interest in the Net Proceeds of
Production, the Joint Operation and this Agreement shall remain in full force
and effect for so long as any party has any right, title or interest in the
Property. Termination of this Agreement shall not, however, relieve any party
from any obligations theretofore accrued but unsatisfied, nor from its
obligations with respect to rehabilitation of the Mine site and reclamation.

PART 33
TIME OF ESSENCE

33.1            Time is of the essence of this Agreement.

PART 34
ASSIGNMENT RIGHT OF FIRST REFUSAL

34.1            If a party (hereinafter in this paragraph referred to as the
“Owner”):

--------------------------------------------------------------------------------

- 30 -

(a)            receives a bona fide offer from an independent third party (the
“Proposed Purchaser”) dealing at arm’s length with the Owner to purchase all or
any part all of the Owner’s Interest or its interest in this Agreement, which
offer the Owner desires to accept;

(b)            or if the Owner intends to sell all or any part of its Interest
or its interest in this Agreement;

the Owner shall first offer (the “Offer”) such interest in writing to the other
party upon terms no less favourable than those offered by the Proposed Purchaser
or intended to be offered by the Owner, as the case may be. The Offer shall
specify the price and terms and conditions of such sale, the name of the
Proposed Purchaser (which term shall, in the case of an intended offer by the
Owner, mean the person or persons to whom the Owner intends to offer its
interest) and, if the offer received by the Owner from the Proposed Purchaser
provides for any consideration payable to the Owner otherwise than in cash, the
Offer shall include the Owner’s good faith estimate of the cash equivalent of
the non cash consideration. If within a period of 60 days of the receipt of the
Offer, the other party notifies the Owner in writing that it will accept the
same, the Owner shall be bound to sell such interest to the other party (subject
as hereinafter provided with respect to price) on the terms and conditions of
the Offer. If the Offer so accepted by the other party contains the Owner’s good
faith estimate of the cash equivalent consideration as aforesaid, and if the
other party disagrees with the Owner’s best estimate, the other party shall so
notify the Owner at the time of acceptance and the other party shall, in such
notice, specify what it considers, in good faith, the fair cash equivalent to be
and the resulting total purchase price. If the other party so notifies the
Owner, the acceptance by the other party shall be effective and binding upon the
Owner and the other party and the cash equivalent of any such non cash
consideration shall be determined by binding arbitration under the Commercial
Arbitration Act (British Columbia) and shall be payable by the other party,
subject to prepayment as hereinafter provided, within 60 days following its
determination by arbitration. The other party shall in such case pay to the
Owner, against receipt of an absolute transfer of clear and unencumbered title
to the interest of the Owner being sold, the total purchase price which it
specified in its notice to the Owner and such amount shall be credited to the
amount determined following arbitration of the cash equivalent of any non cash
consideration. If the other party fails to notify the Owner before the
expiration of the time limited therefor that it will purchase the interest
offered, the Owner may sell and transfer such interest to the Proposed Purchaser
at the price and on the terms and conditions specified in the Offer for a period
of 60 days, provided that the terms of this paragraph shall again apply to such
interest if the sale to the Proposed Purchaser is not completed within the said
60 days. Any sale hereunder shall be conditional upon the Proposed Purchaser
delivering a written undertaking to the other party, in form and content
satisfactory to its counsel, to be bound by the terms and conditions of this
Agreement.

PART 35
SUCCESSORS AND ASSIGNS

35.1            This Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.

--------------------------------------------------------------------------------

- 31 -

PART 36
GOVERNING LAW

36.1            This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.

OSPREY VENTURES, INC.

Per:     Authorized Signatory  

TAC GOLD CORPORATION

Per:     Authorized Signatory  

This is page ____ to an agreement made the ________day of ___________ , 2010,
between TAC Gold Corporation of the first part and Osprey Ventures, Inc. of the
second part.

--------------------------------------------------------------------------------

APPENDIX I

TO THAT CERTAIN AGREEMENT BETWEEN TAC GOLD CORPORATION AND OSPREY VENTURES, INC.
MADE AS OF THE ____ DAY OF ___________ , 2010.

THE PROPERTY

[exhibit10-4x33x1.jpg]


--------------------------------------------------------------------------------

- 2 -

[exhibit10-4x34x1.jpg]


--------------------------------------------------------------------------------

- 3 -

[exhibit10-4x35x1.jpg]


--------------------------------------------------------------------------------

APPENDIX II

TO THAT CERTAIN AGREEMENT BETWEEN TAC GOLD CORPORATION AND OSPREY VENTURES, INC.
MADE AS OF THE ____ DAY OF ___________, 2010.

ACCOUNTING PROCEDURE

1.               INTERPRETATION

1.1             Terms defined in the Agreement shall, subject to any contrary
intention, have the same meanings herein. In this Appendix the following words,
phrases and expressions shall have the following meanings:

(a)             “Agreement” means the Agreement to which this Accounting
Procedure is attached as Appendix II.

(b)             “Count” means a physical inventory count.

(c)             “Employee” means those employees of the Operator who are
assigned to and directly engaged in the conduct of Mining Operations, whether on
a full time or part time basis.

(d)             “Employee Benefits” means the Operator’s cost of holiday,
vacation, sickness, disability benefits, field bonuses, amounts paid to and the
Operator’s costs of established plans for employee’s group life insurance,
hospitalisation, pension, retirement and other customary plans maintained for
the benefit of Employees and Personnel, as the case may be, which costs may be
charged as a percentage assessment on the salaries and wages of Employees or
Personnel, as the case may be, on a basis consistent with the Operator’s cost
experience.

(e)             “Field Offices” means the necessary sub office or sub offices in
each place where a Program or Construction is being conducted or a Mine is being
operated.

(f)             “Government Contributions” means the cost or contributions made
by the Operator pursuant to assessments imposed by governmental authority which
are applicable to the salaries or wages of Employees or Personnel, as the case
may be.

(g)             “Joint Account” means the books of account maintained by the
Operator to record all assets, liabilities, costs, expenses, credits and other
transactions arising out of or in connection with the Mining Operations.

(h)             “Material” means the personal property, equipment and supplies
acquired or held, at the direction or with the approval of the Management
Committee, for use in the Mining Operations and, without limiting the
generality, more particularly “Controllable Material” means such Material which
is ordinarily classified as Controllable Material, as that classification is
determined or approved by the Management Committee, and controlled in mining
operations.

--------------------------------------------------------------------------------

- 2 -

(i)             “Personnel” means those management, supervisory, administrative,
clerical or other personnel of the Operator normally associated with the
Supervision Offices whose salaries and wages are charged directly to the
Supervision Office in question.

(j)             “Reasonable Expenses” means the reasonable expenses of Employees
or Personnel, as the case may be, for which those Employees or Personnel may be
reimbursed under the Operator’s usual expense account practice, as accepted by
the Management Committee; including without limiting generality, any relocation
expenses necessarily incurred in order to properly staff the Mining Operations
if the relocation is approved by the Management Committee.

(k)             “Supervision Offices” means the Operator’s offices or department
within the Operator’s offices from which the Mining Operations are generally
supervised.

2.               STATEMENTS AND BILLINGS

2.1             The Operator shall, by invoice, charge each Participant with its
Proportionate Share of Exploration Costs and Mine Costs in the manner provided
in Part 9 and Part 17 of the Agreement respectively.

2.2             The Operator shall deliver, with each invoice rendered for Costs
incurred a statement indicating:

(a)             all charges or credits to the Joint Account relating to
Controllable Material; and

(b)             all other charges and credits to the Joint Account summarised by
appropriate classification indicative of the nature of the charges and credits.

2.3             The Operator shall deliver with each invoice for an advance of
Costs a statement indicating:

(a)             the estimated Exploration Costs or, in the case of Mine Costs
the estimated cash disbursements, to be made during the next succeeding month;

(b)             the addition thereto or subtraction therefrom, as the case may
be, made in respect of Exploration Costs or Mine Costs actually having been
incurred in an amount greater or lesser than the advance which was made by each
Participant for the penultimate month preceding the month of the invoice; and

(c)             the advances made by each Participant to date and the
Exploration Costs or Mine Costs incurred to the end of the penultimate month
preceding the month of the invoice.

3.               DIRECT CHARGES

3.1             The Operator shall charge the Joint Account with the following
items:

(a)             Contractor’s Charges:

--------------------------------------------------------------------------------

- 3 -

All costs directly relating to the Mining Operations incurred under contracts
entered into by the Operator with third parties.

(b)             Labour Charges:

(i)             The salaries and wages of Employees in an amount calculated by
taking the full salary or wage of each Employee multiplied by that fraction
which has as its numerator the total time for the month that the Employees were
directly engaged in the conduct of Mining Operations and as its denominator the
total normal working time for the month of the Employee;

(ii)             the Reasonable Expenses of the Employees; and

(iii)             Employee Benefits and Government Contributions in respect of
the Employees in an amount proportionate to the charge made to the Joint Account
in respect to their salaries and wages.

(c)             Office Maintenance:

(i)             The cost or a pro rata portion of the costs, as the case may be,
of maintaining and operating the Field Offices and the Supervision Offices. The
basis for charging the Joint Account for such maintenance costs shall be as
follows:

(A)             the expense of maintaining and operating Field Offices, less any
revenue therefrom; and

(B)             that portion of maintaining and operating the Supervision
Offices which is equal to

(I)             the anticipated total operating expenses of the Supervision
Offices

divided by

(II)             the anticipated total staff man days for the Employees whether
in connection with the Mining Operations or not;

multiplied by

(III)             the actual total time spent on the Mining Operations by the
Employee expressed in man days.

(ii)             Without limiting generality, the anticipated total operating
expenses of the Supervision Offices shall include:

(A)             the salaries and wages of the Operator’s Personnel which have
been directly charged to the Supervision Offices;

--------------------------------------------------------------------------------

- 4 -

(B)             the Reasonable Expense of the Personnel; and

(C)             Employee Benefits.

(iii)             The Operator shall make an adjustment in respect of the Office
Maintenance cost forthwith after the end of each Operating Year upon having
determined the actual operating expenses and actual total staff man days
referred to in §3.1(c)(i)(B) of this Appendix II.

(d)             Material:

Material purchased or furnished by the Operator for use on the Property as
provided under §4 of this Appendix II.

(e)             Transportation Charges:

The cost of transporting Employees and Material necessary for the Mining
Operations.

(f)             Service Charges:

(i)             The cost of services and utilities procured from outside sources
other than services covered by §3.1(h) . The cost of consultant services shall
not be charged to the Joint Account unless the retaining of the consultant is
approved in advance by the Management Committee; and

(ii)             Use and service of equipment and facilities furnished by the
Operator as provided in §4.4 of this Appendix II.

(g)             Damages and Losses to Joint Property:

All costs necessary for the repair or replacement of Assets made necessary
because of damages or losses by fire, flood, storms, theft, accident or other
cause. If the damage or loss is estimated by the Operator to exceed $10,000, the
Operator shall furnish each Participant with written particulars of the damages
or losses incurred as soon as practicable after the damage or loss has been
discovered. The proceeds, if any, received on claims against any policies of
insurance in respect of those damages or losses shall be credited to the Joint
Account.

(h)             Legal Expense:

All costs of handling, investigating and settling litigation or recovering the
Assets, including, without limiting generality, attorney’s fees, court costs,
costs of investigation or procuring evidence and amounts paid in settlement or
satisfaction of any litigation or claims; provided, however, that, unless
otherwise approved in advance by the Management Committee, no charge shall be
made for the services of the Operator’s legal staff or the fees and expenses of
outside solicitors.

--------------------------------------------------------------------------------

- 5 -

(i)             Taxes:

All taxes, duties or assessments of every kind and nature (except income taxes)
assessed or levied upon or in connection with the Property, the Mining
Operations thereon, or the production therefrom, which have been paid by the
Operator for the benefit of the parties.

(j)             Insurance:

Net premiums paid for

(i)             such policies of insurance on or in connection with Mining
Operations as may be required to be carried by law; and

(ii)             such other policies of insurance as the Operator may carry for
the protection of the parties in accordance with the Agreement; and

the applicable deductibles in event of an insured loss.

(k)             Rentals:

Fees, rentals and other similar charges required to be paid for acquiring,
recording and maintaining permits, mineral claims and mining leases and rentals
and royalties which are paid as a consequence of the Mining Operations.

(l)             Permits:

Permit costs, fees and other similar charges which are assessed by various
governmental agencies.

(m)             Other Expenditures:

Such other costs and expenses which are not covered or dealt with in the
foregoing provisions of this §3.1 of this Appendix II as are incurred with the
approval of the Management Committee for Mining Operations or as may be
contemplated in the Agreement.

4.               PURCHASE OF MATERIAL

4.1             Subject to §4.4 of this Appendix II the Operator shall purchase
all Materials and procure all services required in the Mining Operations.

4.2             Materials purchased and services procured by the Operator
directly for the Mining Operations shall be charged to the Joint Account at the
price paid by the Operator less all discounts actually received.

4.3             Any Participant may sell Material or services required in the
Mining Operations to the Operator for such price and upon such terms and
conditions as the Management Committee may approve.

--------------------------------------------------------------------------------

- 6 -

4.4             Notwithstanding the foregoing provisions of this §4, the
Operator, after having obtained the prior approval of the Management Committee,
shall be entitled to supply for use in connection with the Mining Operations
equipment and facilities which are owned by the Operator and to charge the Joint
Account with such reasonable costs as are commensurate with the ownership and
use thereof.

5.               DISPOSAL OF MATERIAL

5.1             The Operator, with the approval of the Management Committee may,
from time to time, sell any Material which has become surplus to the foreseeable
needs of the Mining Operations for the best price and upon the most favourable
terms and conditions available.

5.2             Any Participant may purchase from the Operator any Material
which may from time to time become surplus to the foreseeable need of the Mining
Operations for such price and upon such terms and conditions as the Management
Committee may approve.

5.3             Upon termination of the Agreement, the Management Committee may
approve the division of any Material held by the Operator at that date, which
Material may be taken by the Participants in kind or be taken by a Participant
in lieu of a portion of its Proportionate Share of the net revenues received
from the disposal of the Assets and Property. If the division to a Participant
be in lieu, it shall be for such price and on such terms and conditions as the
Management Committee may approve.

5.4             The net revenues received from the sale of any Material to third
parties or to a Participant shall be credited to the Joint Account.

6.               INVENTORIES

6.1             The Operator shall maintain records of Material in reasonable
detail and records of Controllable Material in detail.

6.2             The Operator shall perform Counts from time to time at
reasonable intervals, and in any event at the end of each calendar year. The
independent external auditor of the Operator shall be given reasonable notice of
each Count, and shall be given the opportunity to attend the Count.

6.3             Forthwith after performing a Count, the Operator shall reconcile
the inventory with the Joint Account. The Operator shall not be held accountable
for any shortages of inventory except such shortages as may have arisen due to a
lack of diligence on the part of the Operator.

7.               ADJUSTMENTS

7.1             Payment of any invoice by a Participant shall not prejudice the
right of that Participant to protest the correctness of the statement supporting
the payment; provided, however, that all invoices and statements presented to
each Participant by the Operator during any calendar year shall conclusively be
presumed to be true and correct upon the expiration of 12 months following the
end of the calendar year to which the invoice or statement relates, unless

--------------------------------------------------------------------------------

- 7 -

within that 12 month period that Participant gives notice to the Operator making
claim on the Operator for an adjustment to the invoice or statement.

7.2             The Operator shall not adjust any invoice or statement in favour
of itself after the expiration of 12 months following the end of the calendar
year to which the invoice or statement relates.

7.3             Notwithstanding §9.1 and §7.2of this Appendix II, the Operator
may make adjustments to an invoice or statement which arise out of a Count of
Material or Assets within 60 days of the completion of the Count.

7.4             A Participant shall be entitled upon notice to the Operator to
request that the independent external auditor of the Operator provide that
Participant with its opinion that any invoice or statement delivered pursuant to
the Agreement in respect of the period referred to in §9.1 of this Appendix II
has been prepared in accordance with this Agreement.

7.5             The time for giving the audit opinion contemplated in §7.4 of
this Appendix II shall not extend the time for the taking of exception to and
making claims on the Operator for adjustment as provided in §9.1 of this
Appendix II.

7.6             The cost of the auditor’s opinion referred to in §7.4 of this
Appendix II shall be solely for the account of the Participant requesting the
auditor’s opinion, unless the audit disclosed a material error adverse to that
Participant, in which case the cost shall be solely for the account of the
Operator.

7.7             Upon not less than 10 business days’ notice to the Operator, and
no more frequently than twice during the currency of each Operating Plan, a
Participant shall be entitled to inspect the Joint Account , at the location(s)
where such records are normally kept. All costs incurred in carrying out such
inspection shall be borne by the Participant. All disagreements or discrepancies
identified by the Participant shall be referred to the independent external
auditor for final resolution.

--------------------------------------------------------------------------------

APPENDIX III

TO THAT CERTAIN AGREEMENT BETWEEN TAC GOLD CORPORATION AND OSPREY VENTURES, INC.
MADE AS OF THE ____ DAY OF ___________, 2010.

NET PROCEEDS OF PRODUCTION

1.               OBLIGATION

1.1             If any non-Participant becomes entitled to a royalty pursuant to
subparagraph 11.2(b) of the Agreement, each Participant shall separately
calculate, as at the end of each calendar quarter subsequent to the Completion
Date, the Net Proceeds of Production.

1.2             Each Participant shall within 60 days of the end of each
calendar quarter, as and when any Net Proceeds of Production are available for
distribution:

(a)             severally pay or cause to be paid to each non-Participant that
percentage of the Net Proceeds of Production to which that non-Participant is
entitled under subparagraph 11.2(b) of the Agreement;

(b)             deliver to each non-Participant a statement indicating:

(i)             the Gross Receipts during the calendar quarter;

(ii)             the deductions therefrom made in the order itemized in
subsection 3.1 of this Appendix III;

(iii)             the amount of Net Proceeds of Production remaining; and

(iv)             the amount of those Net Proceeds of Production to which that
non-Participant is entitled;

provided, however, that until such time as there are Net Proceeds of Production
available, each Participant shall deliver to each non-Participant, within 60
days of the end of each calendar quarter commencing with the first calendar
quarter following the Completion Date, a statement indicating the Gross Receipts
during the calendar quarter less the deductions therefrom made in the order
itemized in subsection 3. 1 of this Appendix III.

1.3             Nothing contained in the Agreement or this Appendix III shall be
construed as:

(a)             imposing on a Participant any obligation with respect to the
payments of royalty due hereunder to a non-Participant from any other
Participant; or

(b)             conferring on any non-Participant any right to or interest in
any Property or Assets except the right to receive royalty payments from each
Participant as and when due.

--------------------------------------------------------------------------------

- 2 -

1.4             The Participants agree that on the request of any
non-Participant they will execute and deliver such documents as may be necessary
to permit that non-Participant to record its royalty right against the Property.

2.               DEFINITIONS

2.1             Terms defined in the Agreement shall, subject to any contrary
intention, bear the same meaning herein.

2.2             In addition to the definitions of the classes of Costs provided
in paragraph 1.1(h) of the Agreement and without limiting the generality
thereof:

(a)             "Distribution Costs" means all costs of:

(i) transporting ore or concentrates from a Mine or a concentrating plant to a
smelter, refinery or other place of delivery designated by the purchaser and, in
the case of concentrates tolled, of transporting the concentrate or metal from a
smelter or refinery to the place of delivery designated by the purchaser;

(ii)             handling, warehousing and insuring the concentrates and metal;
and

(iii)             in the case of concentrates tolled, of smelting and refining,
including any penalties thereon or in connection therewith.

(b)             "Interest Costs" means interest computed each calendar quarter
and calculated as follows:

(i)             the average of the opening and closing monthly outstanding
balances for each month during the quarter of the net unrecovered amounts of all
costs in the classes enumerated in subparagraphs 1.1(h)(i), (ii), (iv) and (v)
of the Agreement, and in paragraphs 2.2 (a), (b), (c) and (d) of this Appendix
III;

multiplied by:

(ii)             the Prime Rate plus two percent;

multiplied by:

(iii)             the number of days in the quarter;

divided by:

(iv)             the number of days in the Year;

(c)             "Marketing Costs" means such reasonable charge for marketing of
diamonds, ores and concentrates sold or of concentrates tolled as is consistent
with generally accepted industry marketing practices including, without
limitation, costs of market analysis, preparation of diamonds for sale,
collection of sale proceeds and the costs of all associated activities; and

--------------------------------------------------------------------------------

- 3 -

(d)             "Taxes and Royalties" means all taxes (other than income taxes),
royalties or other charges or imposts provided for pursuant to any law or legal
obligation imposed by any government in connection with a Participant's
involvement in the Joint Operation if paid by the Participant.

2.3             Wherever used in this Appendix III, "Gross Receipts" means the
aggregate of all receipts, recoveries or amounts received by or credited to a
Participant in connection with its participation under the Agreement including,
without limiting the generality of the foregoing:

(a)             the receipts from the sale of that Participant's proportionate
share of the concentrates derived from the Mineral produced from the Mine;

(b)             all proceeds received from the sale of the Property or Assets
subsequent to the Operative Date;

(c)             all insurance recoveries (including amounts received to settle
claims) in respect of loss of, or damage to any portion of the Property or
Assets subsequent to the Operative Date;

(d)             all amounts received as compensation for the expropriation or
forceable taking of any portion of the Property or Assets subsequent to the
Operative Date;

(e)             the fair market value, at the Property, of those Assets, if any,
purchased for the Joint Account, that are transferred from the Property for use
by a Participant elsewhere subsequent to the Operative Date; and

(f)             the amount of any negative balance remaining after the
reallocation of negative balances pursuant to subsection 3.1 of this Appendix
III;

to the extent that those receipts, recoveries or amounts have not been applied
by the Participant as a recovery of any of the classes of Costs itemized in
subsection 3.1 of this Appendix III.

3.               NET PROCEEDS OF PRODUCTION

3.1             "Net Proceeds of Production" means the Gross Receipts minus
deductions therefrom, to the extent of but not exceeding the amount of those
Gross Receipts, of the then net unrecovered amounts of the following classes of
Costs made in the following itemized order:

(a)             Marketing Costs;

(b)             Distribution Costs;

(c)             Operating Costs;

(d)             Taxes and Royalties;

(e)             Interest Costs;

(f)             Construction Costs;

--------------------------------------------------------------------------------

- 4 -

(g)             Exploration Costs; and

(h)             Prior Exploration Costs;

it being understood that the deductions in respect of the Costs referred to in
paragraphs 3.1(a), (b), (d) and (e) of this Appendix III shall be based on those
Costs as recorded by that Participant and the deductions in respect of the Costs
referred to in paragraphs 3.1(c), (f), (g) and (h) of this Appendix III shall be
based on that Participant's Proportionate Share of those Costs as recorded by
the Operator.

3.2             Any amount by which the aggregate of the Costs set out in
paragraphs 3.1(a) to (h) inclusive in any quarter exceeds Gross Receipts for
such quarter shall, together with any negative balance carried forward from the
previous quarter, be carried forward for deduction from Gross Receipts in the
immediately succeeding quarter.

4.               ADJUSTMENTS AND VERIFICATION

4.1             Payment of any Net Proceeds of Production by a Participant shall
not prejudice the right of that Participant to adjust its own statement
supporting the payment; provided, however, that all statements presented to the
non-Participant by that Participant for any quarter shall conclusively be
presumed to be true and correct upon the expiration of 12 months following the
end of the quarter to which the statement relates, unless within that 12 month
period that Participant gives notice to the non-Participant making claim on the
non-Participant for an adjustment to the statement which will be reflected in
subsequent payment of Net Proceeds of Production.

4.2             The Participant shall not adjust any statement in favour of
itself after the expiration of 12 months following the end of the quarter to
which the statement relates.

4.3             The non-Participant shall be entitled upon notice to any
Participant to request that the auditor of that Participant provide the
non-Participant with its opinion that any statement delivered pursuant to
subsection 1.1 of this Appendix III in respect of any quarterly period falling
within the 12 month period immediately preceding the date of the
non-Participant's notice has been prepared in accordance with this Agreement.

4.4             The time for giving the audit opinion contemplated in subsection
4.3 of this Appendix III shall not extend the time for the taking of exception
to and making claim on the non-Participant for adjustment as provided in
subsection 4.1 of this Appendix III.

4.5             The cost of the auditor's opinion referred to in subsection 4.3
of this Appendix III shall be solely for the account of the non-Participant
requesting the auditor's opinion, except where the said opinion is to the effect
that the statement has not been prepared substantially in accordance with this
Agreement, in which case the cost shall be solely for the account of the
Participant.

--------------------------------------------------------------------------------

APPENDIX IV

TO THAT CERTAIN AGREEMENT BETWEEN TAC GOLD CORPORATION AND OSPREY VENTURES, INC.
MADE AS OF THE ____ DAY OF ___________, 2010.

OPTION AGREEMENT

See Next Page

--------------------------------------------------------------------------------